UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO DESHON STEPHENS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00281-HEH-1)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Deshon Stephens, Appellant Pro Se.      Roderick Charles
Young, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorenzo Deshon Stephens appeals the district court’s

order   denying    his   motion   for   reduction     of   sentence   under   18

U.S.C. § 3582(c)(2) (2006).          Our review of the record convinces

us   that   the   district   court   did     not   abuse   its   discretion   in

denying Stephens a reduction of sentence on the basis of public

safety.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Stephens, No. 3:06-cr-00281-

HEH-1 (E.D. Va. Jan. 9, 2013).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                        2